Citation Nr: 1508711	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-10 163	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to accrued benefits based on an award of pension and special monthly pension (SMP) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from May 1944 to June 1946.  He died in July 2010.  The appellant is the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania.  

In May 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the Buffalo RO.  A transcript of that hearing is associated with the record on appeal.  

Periodic monetary benefits (other than insurance and servicemembers' indemnity) to which a Veteran was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the time of death, and due and unpaid will, upon the death of the Veteran be paid instead to the following, in the following preferential order:  (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares) or the surviving parent.  See 38 C.F.R. § 3.1000(a)(1)(i)-(iii) (2014).  See also 38 U.S.C.A. § 5121(a)(2)(A-C) (West 2014).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

For the purposes of accrued benefits eligibility, a "child" (i.e. children) is defined in 38 C.F.R. § 3.57 (2014), and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18, but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).  
In the present case, the appellant is over the age of 23.  Therefore, the appellant is not the Veteran's "child" for the purposes of determining eligibility for VA accrued benefits.  Thus, under the provisions of 38 U.S.C.A. § 5121(a)(6) and 38 C.F.R. § 3.1000(a)(5), the appellant is entitled to only so much of any accrued benefit (i.e. pension benefits) as is necessary for reimbursement to him for those expenses he paid from his own funds related to the Veteran's last sickness and burial.  

By way of history, the RO received the Veteran's application for pension benefits, to include a request for special monthly pension (SMP), in December 2009.  In his application for benefits, the Veteran reported receiving $1,417.00 a month from the Social Security Administration (SSA) and $714.00 a month from a work-related pension.  In the section of the application associated with Net Worth, under "Cash, non interest bearing bank accounts," the Veteran reported the amount of $25,000.  

Thereafter, in January 2010, the Veteran's representative submitted an electronic copy of the Veteran's checking account statement.  The account was noted as being "Select Checking."  Of note, the statement was dated January 11, 2010.  It included deposits of $1,417.00 and $721.79 made on December 31, 2009.  These deposits were identified as being from the SSA and the NYSLRS (New York State and Local Retirement System), respectively.  Otherwise, as of January 8, 2010, the balance of the Veteran's checking account was reported as being $21,349.31.  

As noted above, the Veteran died in July 2010 prior to a decision on his claim for pension benefits, to include SMP.  

In November 2010, the RO received the appellant's VA Form 21-601 (Application for Accrued Amounts due a Deceased Beneficiary).  In the section for the deceased beneficiary's (or Veteran's) surviving relatives, the box for "child or children" was checked.  The appellant listed himself as well as his brother and sister.  The appellant's brother and sister, along with the appellant (as previously noted), do not meet the definition of "child" under 38 C.F.R. § 3.57 (2014).  Otherwise, the section of the application in which the appellant was requested to list the "expenses of last sickness and burial" (i.e. those expenses he had paid) was left blank.  

In a July 2011 notice letter to the appellant, the RO requested information from the appellant regarding the expenses he had paid on behalf of the Veteran.  Later in July 2011 the appellant replied to the RO and submitted documents to include a check made out to a private care facility in the amount of $3,900.00.  

In an August 2011 rating decision, the RO granted the claim of entitlement to pension benefits effective December 8, 2009 to July 22, 2010.  It also granted the entitlement to SMP, for purposes of aid and attendance, effective December 8, 2009 to July 22, 2010.  In the above-noted September 2011 decision letter, the RO notified the appellant that it had awarded him an accrued benefit of $3,900.00.  The decision letter notes, "We have approved your claim for accrued benefits.  The amount paid [is] for the reimbursement of the [total care facility] (last illness expenses) you paid of $3,900.00."  

Since the payment from the RO, the appellant has requested payment for additional expenses related to the Veteran's medical care.  In an October 2011 VA Form 21-4138 (Statement in Support of Claim), the appellant provided an itemization of the expenses which totaled $25,843.99.  

In a subsequent July 2012 letter to a congressional staff worker, the appellant commented:

The documentation from the [VA] stated that we are entitled to the accrued benefit amount.  In addition we feel that the amount requested $25,843.99 should also be included because [there] were additional medical expenses that were incurred while my father was at the assisted living facility; this is the same type of expense as the bill of $3,900.00 from the [total care] facility which was paid.  

In a March 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant argued the following:

If the VA [paid] for the $3,900.00 expense of care from the [total care] facility why will it not pay for the care from the [assisted living] facility.  The letter dated 8-31-11 states that entitlement was granted based upon him being permanently and totally disabled for the purpose of this benefit.  

The appellant further emphasized in the VA Form 9 that VA had found the Veteran entitled to pension, and that the (monetary) figures that VA had used as a basis for limiting the accrued award were not accurate.   

Following a thorough review of the evidence, it appears to the Board that the appellant may not have used his own funds to pay for any of the Veteran's medical expenses.  As noted above, the appellant's application for accrued benefits (VA Form 21-601) does not list any expenses the appellant paid related to the Veteran's last sickness and burial.  While the appellant was a joint account holder on the Veteran's checking account, the monies in the account appear to have been those of the Veteran's and not the appellant's.  The checking account was identified as being the Veteran's when he first applied for pension benefits in December 2009, his SSA and state pension payments were deposited into the account, and the appellant appears to have conceded the account as being the Veteran's during his May 2014 Board hearing.  

While it is unfortunate that the Veteran died prior to his pension and SMP awards being granted, as previously discussed, the appellant is only eligible to receive an accrued benefit amount that would reimburse him for those expenses he paid with his own funds related to the Veteran's last sickness and burial.  As noted in the September 2011 decision letter, the RO's grant of the Veteran's claim for pension benefits, for accrued purposes, was based on its belief that the appellant had used his own funds to pay the $3,900.00 to the total care facility.  However, the appellant has not alleged that he used his own funds for this purpose.  Furthermore, the $3,900.00 paid by the appellant to the total care facility appears to have come from the Veteran's own checking account funds.  While the check used by the appellant includes both his and the Veteran's name (joint account), identifying numbers on the check appear to match the checking account number as is noted on the above referenced electronic copy of the Veteran's checking account statement.  

In light of the above discussion, which highlights the need of the appellant to submit evidence demonstrating he used his own funds (and not those of the Veteran) to pay for the Veteran's medical expenses, the appellant should be provided an additional opportunity to submit evidence that does in fact identify his use of his own personal funds to pay for the Veteran's last care or treatment for the period December 8, 2009 to July 22, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter and request that he provide evidence of use of his own personal funds to pay for the Veteran's last care or treatment during the period of December 8, 2009 to July 22, 2010.  

2.  Following the development above and any additional necessary action, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

